



Exhibit 10.2
DOCUSIGN, INC.
Amended and Restated
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
Each member of the Board of Directors (the “Board”) of DocuSign, Inc. (the
“Company”) who is a non- employee director of the Company (each such member, a
“Non-Employee Director”) will receive the compensation described in this Amended
and Restated Non-Employee Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.
The Director Compensation Policy may be amended or terminated at any time in the
sole discretion of the Board or the Compensation Committee of the Board.
A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.1 
Annual Cash Compensation
Each Non-Employee Director will receive the cash compensation set forth below
for service on the Board. The annual cash compensation amounts will be payable
in equal quarterly installments, in arrears following the end of each fiscal
quarter in which the service occurred, pro-rated for any partial months of
service. All annual cash fees are vested upon payment.
1.Annual Board Service Retainer:
a.All Eligible Directors: $33,500
b.Chairman or Lead Independent Director: $77,500 (in lieu of above)2 
2.Annual Committee Member Service Retainer:
a.Member of the Audit Committee: $10,000
b.Member of the Compensation Committee: $6,600
c.Member of the Nominating and Corporate Governance Committee: $4,000
3.Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):
a.Chairman of the Audit Committee: $20,000
b.Chairman of the Compensation Committee: $13,500
c.Chairman of the Nominating and Corporate Governance Committee: $7,800
Equity Compensation
Equity awards will be granted under the Company’s 2018 Equity Incentive Plan or
any successor equity incentive plan (the “Plan”). All stock options granted
under this policy will be Nonstatutory Stock Options (as defined in the Plan),
with a term of ten years from the date of grant and an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying common stock of the Company on the date of grant.
(a)Automatic Equity Grants.
(i)Initial Grant for New Directors. Without any further action of the Board,
each person who is elected or appointed for the first time to be a Non-Employee
Director will automatically, upon the date of his or her initial election or
appointment to be a Non-Employee Director, be granted a Restricted Stock Unit
for a number of shares of common stock having a value of $400,000 (the “Initial
Grant”). Each Initial Grant will vest in a series of 12 equal quarterly
installments over the 3-year period measured from the date of grant.
(ii)Annual Grant. Without any further action of the Board, commencing in fiscal
2020 and each fiscal year thereafter at the close of business on the date of
each Annual Meeting, each person who is then a Non-Employee Director will
automatically be granted a Restricted Stock Unit to purchase a number of shares
of





--------------------------------------------------------------------------------





common stock having a value of $200,000 (the “Annual Grant”). Notwithstanding
the foregoing, a director who is elected or appointed for the first time less
than nine (9) months prior to the date such grants are made to executive
officers or the date of such Annual Meeting shall not be eligible to receive
such Annual Grant. Each Annual Grant will vest in a series of four successive
equal quarterly installments over the one-year period measured from the date of
grant.
(b)Vesting; Change of Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date. Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a “Change of Control” (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to this policy will become fully vested immediately prior to
the closing of such Change of Control. In addition, for the Annual Grants made
in fiscal 2019, upon termination of Continuous Service for any reason, an
additional 25% of the shares subject to such Restricted Stock Unit shall
accelerate and vest.
(c)Calculation Value of a Restricted Stock Unit Award. The value of a restricted
stock unit award to be granted under this policy will be determined based on the
Fair Market Value per share on the grant date (as defined in the Plan).
(d)Remaining Terms. The remaining terms and conditions of each Restricted Stock
Unit, including transferability, will be as set forth in the Company’s standard
Restricted Stock Agreement, in the form adopted from time to time by the Board
or Compensation Committee.
Expenses
The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.
_____________________________________________
1This is included to allow a director who works for a fund to forfeit payments
and avoid being deemed to have “constructively received” the payment for tax
purposes (and be required to recognize the value as income for tax purposes) in
a scenario where the director is obligated under a contractual obligation with
the fund to disgorge such payments to the fund.
2Increase is effective on June 4, 2019.







